i          i        i                                                                           i       i       i




                                    MEMORANDUM OPINION

                                            No. 04-09-00468-CR

                                      IN RE Robert James WATSON

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 12, 2009

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On July 31, 2009, relator Robert James Watson filed a petition for writ of mandamus, seeking

to compel the trial court to “set aside judgment and sentence in this cause and dispose of this matter

as law and justice requires in this cause.” In 1990, relator plead guilty to aggravated robbery and was

sentenced to 45 years’ confinement. Relator did not timely appeal the conviction to this court.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals, 802
S.W.2d 241, 243 (Tex. 1991); see also TEX . CODE CRIM . PROC. ANN . art. 11.07 (Vernon Supp.



          … This proceeding arises out of Cause No. 89-09-00928-CR, styled State v. Robert James Watson, in the 2nd
           1

25th Judicial District Court, Guadalupe County, Texas, the Honorable W .C. Kirkendall presiding.
                                                                                        04-09-00468-CR



2008); Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive means to challenge

a final felony conviction.”). Because the relief sought in relator’s petition relates to post-conviction

relief from an otherwise final felony conviction, we are without jurisdiction to consider his petition

for writ of mandamus.        Accordingly, relator’s petition is DISMISSED FOR LACK OF

JURISDICTION.

        Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                        PER CURIAM

DO NOT PUBLISH




                                                  -2-